EXHIBIT 99.1 Houston, Texas 4 May 2010 FOR IMMEDIATE RELEASE EARNINGS- ATWOOD OCEANICS, INC., Houston-based International Drilling Contractor, announced today that the Company earned net income of $66,755,000 or $1.03 per diluted share, on revenues of $159,069,000 for the quarter ended March 31, 2010 compared to net income of $56,427,000 or $0.88 per diluted share, on revenues of $140,652,000 for the quarter ended March 31, 2009.For the six months ended March 31, 2010, the Company earned net income of $133,739,000 or $2.06 per diluted share, on revenues of $323,312,000 compared to net income of $134,790,000 or $2.10 per diluted share, on revenues of $306,156,000 for the six months ended March 31, 2009. FOR THE THREE MONTHS ENDED MARCH 31, Revenues Income before Income Taxes Provision for Income Taxes Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted FOR THE SIX MONTHS ENDED MARCH 31, Revenues Income before Income Taxes Provision for Income Taxes Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted
